Citation Nr: 0406075	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-16 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1971 to 
November 1978. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which found that new and material evidence had 
been submitted to reopen the veteran's claim of service 
connection for a low back condition.  In the August 2002 
rating decision, the RO also denied the veteran's claim 
seeking entitlement to service connection for a low back 
condition. 


FINDINGS OF FACT

1.  In a February 1997 decision, the RO denied the veteran's 
claim of service connection for a low back disability. 

2.  Evidence submitted subsequent to the February 1997 RO 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The RO's February 1997 decision which denied the 
veteran's claim of service connection for a low back 
disability is final. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302 (2003).
 
2.  Since the RO's February 1997 decision, new and material 
evidence sufficient to reopen the veteran's claim of service 
connection for a low back disability has been submitted.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's December 1970 enlistment examination report 
indicated a clinically normal spine, and other 
musculoskeletal.  The veteran's November 1973 
re-enlistment exam report indicated a clinically normal 
spine, and other musculoskeletal.    

According to an October 1976 service treatment report, the 
veteran complained of low back pain which began during heavy 
lifting.  The examiner's assessment was low back pain.  Later 
in October 1976, the veteran complained of continued mild 
back discomfort in the lumbar and lower thoracic spine, with 
occasional sharp, shooting pains.  The assessment was mild 
back strain.  In October 1978, the veteran also complained of 
pain in his lower back.  The veteran's September 1978 
separation examination report indicated a clinically normal 
spine, and other musculoskeletal.  

In December 1996, the veteran filed a claim of service 
connection for a low back condition.  In January 1997, the 
veteran received a VA examination.  He stated that he injured 
his back in 1973 or 1974 in a fall.  He had pain in his back 
at night and in the morning.  The examiner stated that there 
were no postural abnormalities or fixed deformities.  The 
musculature of the back was normal.  Forward flexion was 70 
degrees, backward extension 10 degrees, left lateral flexion 
45 degrees, right lateral flexion 45 degrees, rotation to the 
left 60 degrees, and rotation to the right 60 degrees.  There 
was no objective evidence of pain on motion or objective 
evidence of neurological involvement.  The examiner's 
diagnosis was mild lumbosacral back strain of questionable 
clinical significance.  According to a January 1997 
statement, the veteran believed that the January 1997 VA exam 
was inadequate because it lasted less than five minutes and 
was not an in-depth analysis of his back problem.



In February 1997, the veteran's claim of service connection 
for a low back disability was denied because the veteran's 
back problem was considered temporary and resolved with 
treatment, and there was no evidence showing continuous 
treatment for his back since discharge.

Progress notes from June 1996 indicated that the veteran 
complained of sharp pain in the right lower back, and 
experienced back and lumbar spasms.  In February 1997, 
progress notes revealed that the veteran complained of low 
back pain.  Lumbar and lumbosacral spasms were noted, and 
good range of motion was noted.  The impression was chronic 
lumbosacral strain.  From May 1997 to October 1997, the 
veteran complained regularly of continued low back pain.  In 
May 1997, radiologist Dr. J. S. examined x-rays of the 
veteran's lumbar spine.  Some intervertebral disc space 
narrowing was evident at L5-S1.  The impression was 
degenerative disc disease, L5-S1 level.  In August 1997, a 
lumbosacral spine CAT scan was performed.  Dr. J. S. 
indicated that there was no evidence of disc herniation.  
There was minimal posterolateral bulge at L5-S1.

In October 1997, private physician Dr. T. B. indicated that 
the veteran had back complaints related to a low back injury 
since 1988.  At that time, the veteran had a work-related 
injury for which he received treatment in Milwaukee, 
Wisconsin and Freedmont, California.  Throughout the ensuing 
years, the veteran had intermittent flare ups of back pain.  
He indicated that his back pain had increased over the past 
five or six months.  He indicated occasional radiation from 
the buttock posterior thigh area.  He denied numbness or 
tingling.  The physician's impression was 
L5-S1 degenerative disc disease with intermittent sciatica 
left leg.  

According to an October 1997 orthopedic report, the veteran 
complained of lower back pain.  The report indicated the date 
of onset of symptoms as October 1988.  A date of injury was 
noted as October 1988, and the date work stopped as October 
1988.  The date work resumed was April 1989.




In March 1998, Dr. T. B. stated that discogram results 
revealed a painful disrupted disc at L5-S1.  The veteran was 
informed of possible fusion surgery involving an iliac crest 
bone graft and probable segmental spinal instrumentation.  In 
April 1998, the veteran underwent an L5-S1 lumbar spine 
fusion.  In August 1998, the veteran reported increased 
achiness in his back.  In February 1999, the veteran reported 
that a few months earlier he experienced some intermittent 
sharp pain at the lumbosacral junction level.  Dr. T. B. 
indicated that there may be some soft tissue irritation from 
his fusion surgery hardware.  In February 1999, the veteran 
had his hardware removed at L5-S1.  

According to outpatient psychiatry records dated July 1999, 
the veteran complained of recurrent back symptoms.  He stated 
that he had increasing discomfort over the past two months.  
In October 1999, the veteran complained of increased back 
pain.  The veteran indicated that he saw a neurosurgeon who 
recommended back surgery.  

In April 2001, the veteran requested that his service 
connection claim for a low back disability be reopened. 

In July 2002, the veteran was given a VA examination.  The 
veteran recounted being stationed in Kanohoe, Hawaii in late 
1973 or early 1974.  He claimed that he had fallen into a 
pit, and subsequently began having lower back pain.  He 
stated that he never saw orthopedic surgeons during service, 
and never had any x-rays during service.  The veteran claimed 
that he had low back pain flare-ups at least four or five 
times during service.  Following his discharge, he continued 
to have low back flare-ups occasionally.  In 1995, surgery 
was recommended for a crack that was discovered in the 
veteran's vertebrae.  The veteran underwent fusion surgery at 
L5-S1 in 1997, and had the fusion surgery hardware removed in 
1998.  When the low back pain worsened, he underwent a second 
fusion operation in February 2001, at St. Luke's Hospital in 
Milwaukee, Wisconsin.  The surgery was performed by 
orthopedic surgeon, Dr. Ludwig.  The VA examiner noted that 
he could not find any medical data from Dr. Ludwig in the 
veteran's C-file.  



Upon examination, the examiner stated that the veteran's pain 
was located in the lower lumbar spine in the middle, which 
was in the surgical scar area.  The pain was an aching pain, 
with occasional shooting pain.  Working and bending over 
aggravated the pain, rated 5 to 6 on a scale of 10.  Range of 
motion of the spine was limited.  The spine had no severe 
tenderness diffusely except for some tenderness at the 
operative area.  The examiner ordered x-rays of the veteran's 
lumbar spine in order to finalize his opinion.

According to an addendum attached to the July 2002 VA exam, 
the VA examiner stated that x-rays of the lumbar spine 
revealed anterior and posterior fusion operation at L5-S1.  
The examiner noted again that there was no data in the C-file 
from Dr. Ludwig regarding the veteran's February 2001 fusion 
operation.  The examiner's final diagnosis was spinal 
anterior and posterior fusion operation at 
L5-S1 after the diskectomy of L5-S1 for possible degenerative 
disc disease with disrupted disc.  The examiner concluded 
that the veteran's L5-S1 disc disease was isolated.  There 
was no connection with his service back injury, nor 
aggravation by his service back injury.  The examiner stated 
that the veteran's present back pain was strictly related to 
the back operation itself.  Mild back strain was a reversible 
condition.  Therefore, the veteran's present pain was 
unrelated to the service back injury, nor aggravated by the 
service back injury.  The examiner stated that if he had the 
most recent information from Dr. Ludwig, it would help.

Analysis

A determination on whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider an underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether new and material evidence has 
been presented to reopen the claim of service connection for 
a low back disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003). 

Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  
 
The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  In this 
case, the amended definition of new and material evidence 
does not apply to the veteran's claim, which was received at 
the RO in April 2001.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).
 
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).
 
In February 1997, the RO issued a decision that denied the 
veteran's claim of service connection for a low back 
disability.  Under applicable law and VA regulations, that 
decision is final, and the veteran's claim may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
20.302 (2003).
 
It is determined that the veteran has submitted new and 
material evidence since the February 1997 decision, in order 
to reopen his claim.  Since that time, radiologist Dr. J. S. 
examined the x-rays of the veteran's lumbar spine in May 
1997.  His clinical impression was degenerative disc disease, 
L5-S1 level.  In October 1997, private physician Dr. T. B.'s 
impression was that the veteran had L5-S1 degenerative disc 
disease with intermittent sciatica left leg.  Furthermore, at 
the veteran's July 2002 VA exam, the examiner's final 
diagnosis was spinal anterior and posterior fusion operation 
at L5-S1 after the diskectomy of L5-S1 for possible 
degenerative disc disease with disrupted disc.    

The May 1997, October 1997 and July 2002 statements are not 
cumulative and redundant.  Since the above evidence suggests 
that there may be a link between the veteran's current low 
back disability and an incident or injury sustained while in 
service, the newly received evidence is of such significance 
that that it must be considered in order to fairly decide the 
merits of the claim.  Thus, it is material to the veteran's 
claim.  Accordingly, the claim is reopened, and must be 
considered in light of all the evidence, both old and new.  
However, the Board cannot, at this point, adjudicate the 
reopened claim, as further assistance to the appellant is 
required in accordance with the guidance set forth in the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This is discussed in the 
REMAND below.  Although the due process concerns of the VCAA 
also apply to the question of whether new and material 
evidence has been submitted to reopen the claim, the Board's 
favorable resolution of that question mitigates any due 
process issues.


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for a low back disability, the 
veteran's claim is reopened; the appeal is granted to this 
extent only.


REMAND

The veteran's July 2002 VA examination was conducted without 
review of his complete medical records.  According to the 
July 2002 VA examination report, the veteran underwent lumbar 
spine fusion surgery at L5-S1  The operation was performed by 
orthopedic surgeon, Dr. Ludwig, in February 2001, at St. 
Luke's Hospital in Milwaukee, Wisconsin.  However, the 
examiner at the July 2002 VA examination could not locate any 
medical records from Dr. Ludwig in the veteran's C-file.  The 
VA examiner indicated that such records would help in the 
evaluation of the veteran.  Therefore, the RO should obtain 
all medical records from Dr. Ludwig regarding the veteran's 
February 2001 fusion surgery at L5-S1. 

For the reasons set forth below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further 
action is required on his part.  To ensure full compliance 
with due process requirements afforded the veteran, the case 
is hereby REMANDED to the RO for the following development:

1.	The RO should obtain the complete 
clinical records 
from Dr. Ludwig regarding the veteran's 
February 2001 lumbar spine fusion surgery 
at L5-S1, at St. Luke's Hospital in 
Milwaukee, Wisconsin.

2.  Upon receipt of the above records, the 
veteran's claims file should be returned 
to the examining physician who conducted 
the July 2002 VA examination so that an 
addendum can be obtained, taking into 
account medical evidence regarding the 
aforementioned February 2001 fusion 
operation at L5-S1.  The examiner should 
state, as a matter of medical judgment 
based on the entire record, whether it is 
at least as likely as not that a current 
low back disorder is the result of an 
injury or incident incurred in service.

3.  If the examiner who conducted the July 
2002 VA examination is unavailable to 
review the newly added medical records, 
then the veteran should be scheduled for a 
new VA examination regarding his low back 
condition.  The claims folder, to include 
all evidence added to the record in 
accordance with the paragraphs above, and 
a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  The veteran should 
be examined to determine the nature and 
etiology of all low back disorders that 
might be present.  

The examination report should include 
responses to the following medical items:
 
a.  State as precisely as possible 
diagnoses of all current disorders of 
the veteran's low back.   
 
b.  For each diagnosis reported in 
response to item (a) above, state the 
time of onset of the disorder.

c.  For each diagnosis reported in 
response to item (a) above, the 
examiner should state, as a matter of 
medical judgment based on the entire 
record, whether it is at least as 
likely as not that a current low back 
disorder is the result of an injury 
or incident incurred in service.

All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so stated.  
The claims folder and a copy of this 
remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's medical 
history.

4.   After the development requested above 
has been completed, the RO should re-
adjudicate the veteran's claim of 
entitlement to service connection for a 
low back disability.  In the event that 
the claim is not resolved to the 
satisfaction of the veteran, he should be 
furnished with a Supplemental Statement of 
the Case regarding entitlement to service 
connection for a low back disability which 
includes a summary of the additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
must be given the opportunity to respond 
to the Supplemental Statement of the Case.  
Thereafter, the case should be returned to 
the Board, if in order.

The RO must ensure that all notice and duty-to-assist 
provisions of Veterans Claims Assistance Act of 2000 are 
properly applied in the development of the case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



